UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Criminal No. 07-207 (RJL)

FILER

DEC M 201%

V.

RUSSELL CARLTON PALMER,

Defendant.

QVVVVVVV

Clerk, U.S. District & Bankruptcy

. Courtsf m D. . R
MEMORANDUM OPINION or e usmcmcmm

(December 3 ,2014)

I denied Defendant Russell Palmer’s motion for a sentence reduction on August
23, 2013. Mem. Order [Dkt. #37]. Mr. Palmer, acting pro se, mailed his Notice of
Appeal on September 10, 2013. Notice of Appeal [Dkt. #38]. This was outside of the
fourteen day period in which a criminal defendant is entitled to ﬁle an appeal. Fed. R.
App. P. 4(b)(1)(A). However, a district court may extend the time period in which to ﬁle
an appeal for thirty days “[u]pon a ﬁnding of excusable neglect or good cause.” Fed. R.
App. P. 4(b)(4). After the government argued that Mr. Palmer’s appeal was untimely,
our Circuit Court remanded to me “for a determination whether the appeal period should
be extended under Rule 4(b)(4).” Order [Dkt. #40].

On September 8“‘, I ordered each of the parties to submit a “brief addressing
whether there is good cause to extend the appeal period under Fed. R. App. P. 4(b)(4).”
Order [Dkt. #41]. Both parties received an extension until November 5, 2014. Order

[Dkt. #45]. The government ﬁled its brief on November 4, 2014. Govt.’s Resp. to the

Court’s Sept. 8, 2014 Order [Dkt. #44]. To date, Mr. Palmer has not submitted a brief
addressing whether there is good cause to extend the appeal period.

“The time limits speciﬁed in the rules serve Vital interests of efﬁciency and
ﬁnality in the administration of justice, and are not designed merely to ensnare hapless
litigants.” United States v. Long, 905 F.2d 1572, 1574-75 (DC. Cir. 1990). The party
seeking the extension must demonstrate excusable neglect or good cause. Id. at 1574
(explaining that a showing of excusable neglect “is a prerequisite for obtaining the thirty-
day extension contemplated by rule 4(b)”). Although given ample opportunity, Mr.
Palmer has offered no reason for the delay, or made any other showing of excusable
neglect or good cause for an extension. Accordingly, I ﬁnd that Mr. Palmer is not

entitled to the thirty-day extension described in Rule 4(b).

\l

RICHA x J.‘ EON
United States ’strict Judge